                                  EXHIBIT 10.9

 

 

PROVIDENCE AND WORCESTER RAILROAD COMPANY

2015 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

GRANTED TO

Number of

Shares Granted

Price Per

Share

Social Security

Number

____________

____________

$_____

____________

 

 

 

 

 

Grant

Expiration

 

 

Date

Date

 

(“Optionee”)

____________

____________

 

 

This Non-Qualified Stock Option Agreement (“Agreement”) is by and between
PROVIDENCE AND WORCESTER RAILROAD COMPANY, a Rhode Island corporation with an
office at 75 Hammond Street, Worcester, Massachusetts 01610 (the “Company”) and
Optionee.

 

W I T N E S S E T H:

 

1.Grant of Option. Pursuant to the provisions of the Providence and Worcester
Railroad Company 2015 Equity Incentive Plan dated April 30, 2015 (the “Plan”),
effective ____________ (“Grant Date”), the Company granted to the Optionee,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein, the right and Option to purchase from the Company all or
any part of ____________ shares of the common stock ($.50 par value) of the
Company (“Common Shares”), at a purchase price equal to $___________ per share,
being the fair market value of the Common Shares on the Grant Date, such Option
to be exercised as hereinafter provided. It is intended that the Option
evidenced hereby constitutes a non-qualified stock option. Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meaning
as set forth in the “Plan.”

 

2.Terms and Conditions. In addition to the terms and conditions contained in the
Plan, it is understood and agreed that the Option evidenced hereby is subject to
the following additional terms and conditions:

 

(a)Expiration Date. The Option shall expire on ____________.

 

(b)Period of Exercise. Subject to the other terms of this Agreement regarding
the exercisability of this Option, this Option shall not become exercisable
until immediately prior to the ____________ Annual Meeting.

 

--------------------------------------------------------------------------------

(c)Exercise of Option. This Option shall be exercised by submitting a written
notice to the Committee appointed pursuant to Section 3.1 of the Plan (the
“Committee”) or such other delegate or designee as the Committee may identify
signed by the Optionee and specifying the number of Common Shares as to which
the Option is being exercised. Such notice shall be accompanied by the payment
of the full Option price for such shares. Payment shall be made either (i) in
cash, by check or cash equivalent, or (ii) subject to the approval of the
Committee, by payment in already owned shares of Common Shares (to the extent
permitted by law), which shall be valued for this purpose at the fair market
value on the date of transfer to the Company as determined in accordance with
the Plan, or (iii) subject to the approval of the Committee, by such other
consideration as may be acceptable to the Committee, or (iv) a combination of
all three methods.  Options may also be exercised in accordance with a cashless
exercise program (through broker accommodation), if any, established by the
Committee.  

 

(d)Termination of Directorship or Death of Optionee. Except as may be otherwise
expressly provided herein, any portion of the Option which is not exercisable on
the date of Optionee’s termination from Directorship with the Company shall
immediately terminate and any remaining portion of the Option evidenced hereby
shall terminate on the earlier of:

 

(i)the date of expiration as provided in Section 2(a) hereof;

 

(ii) twenty-four (24) months after the date of termination of the Optionee’s
directorship with the Company by reason of failure to be re-elected to the Board
of Directors, resignation or otherwise, with the exception of death or
Disability;

 

In the event of the death or Disability (as defined in the below) of the
Optionee prior to termination of the Optionee’s directorship with or services to
the Company and before the date of expiration of such option, the Optionee, or
the Optionee’s legal representatives or persons who acquired the Optionee’s
rights hereunder by will or by the laws of descent and distribution
(“Survivor”), may exercise such option to the extent exercisable but not
exercised prior thereto; provided, however, that such option shall terminate on
the earlier of such date of expiration as provided in Section 2(a) hereof or
twenty-four (24) months following the date of such death or Disability.  

 

For purposes of this Agreement, “Disability” shall mean permanent and total
disability as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended.

 

(e)Change in Control. In the event of a Change in Control (as defined in the
Plan), the provisions of Section 12.1 of the Plan shall govern the options
granted pursuant to this Agreement.

 

(f)Non-Transferability. This option and all rights hereunder shall be
exercisable during the Optionee’s lifetime only by the Optionee and shall be
non-assignable and non-transferable by the Optionee except, in the event of the
Optionee’s death, by Optionee’s will

--------------------------------------------------------------------------------

or by the laws of descent and distribution.  In the event the death of the
Optionee occurs, the designated beneficiary (as defined in Section 2.1 of the
Plan) or, if a designated beneficiary has not been designated, the legal
representative of the estate, may exercise this option prior to the expiration
of the applicable exercise period, as specified in Paragraph 2(d) above.

 

(g)Share Adjustments.  In the event of any change in the Common Shares of the
Company by reason of any stock dividend, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or any
rights offering to purchase Common Shares at a price substantially below fair
market value, or of any similar change affecting the Common Shares, then the
Committee shall, in accordance with the terms and provisions of the Plan, make
or provide for such adjustments to the number and kind of shares subject to this
option and their purchase price per share as the Committee may deem equitable to
prevent substantial dilution or enlargement of the rights granted to the
Optionee hereunder.  Any adjustment so made shall be final and binding upon the
Optionee.

 

(h)No Rights as Shareholder. The Optionee shall have no rights as a shareholder
with respect to any Common Shares subject to this option prior to the date of
issuance to the Optionee of a certificate or certificates for such shares.

 

(i)No Right to Continued Employment.  This option shall not confer upon the
Optionee any right with respect to continuance of employment by the Company or
any subsidiary, nor shall it interfere in any way with the right of Optionee’s
employer to terminate Optionee’s employment at any time.

 

(j)Compliance with Law and Regulations. This Option and the obligation of the
Company to sell and deliver shares hereunder shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.  The Company shall not be
required to issue or deliver any certificates for shares of Common Shares prior
to (i) the listing of such shares on any stock exchange on which the Common
Shares may then be listed, and (ii) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable. Moreover, this Option may
not be exercised if its exercise, or the receipt of Common Shares pursuant
thereto, would be contrary to applicable law.

 

3.Investment Representation. The Committee may require the Optionee to furnish
to the Company, prior to the issuance of any shares upon the exercise of all or
any part of this Option, an agreement (in such form as such Committee may
specify) in which the Optionee represents that the shares acquired by the
Optionee upon exercise are being acquired for investment and not with a view to
the sale or distribution thereof.

 

4.Optionee Bound by Plan. The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

--------------------------------------------------------------------------------

 

5.Withholding Taxes. Optionee acknowledges and agrees that the Company and its
subsidiaries have the right to deduct from payments of any kind otherwise due to
Optionee any federal, state or local taxes of any kind required by law to be
withheld with respect to the exercise of this Option hereunder.

 

6.Notices. Any notice hereunder to the Company shall be addressed to Providence
and Worcester Railroad Company, 75 Hammond Street, Worcester, Massachusetts,
01610, Attn: General Counsel and any notice hereunder to the Optionee shall be
addressed to the Optionee at the address reflected on the payroll records of the
Company, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

7.Rhode Island Law to Govern. This Agreement shall be construed and administered
in accordance with and governed by the laws of the State of Rhode Island.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Appear on Following Page]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Optionee has executed this Agreement as of
____________.

 

 

PROVIDENCE AND WORCESTER

RAILROAD COMPANY

 

 

By:___________________________

Name:

Title:

 

OPTIONEE

 

 

By:___________________________

Name:

 

 

 

 

 

 




--------------------------------------------------------------------------------

2015 Equity Incentive Plan – Number of Shares – Directors

 

Name

Stock Options

Richard W. Anderson

1,000

Frank W. Barrett

1,000

Roger N. Begin

1,000

James C. Garvey

1,000

John J. Healy

1,000

David J. McQuade

1,000

TOTAL

6,000

 